DETAILED ACTION
This detailed action is in response to the application filed on February 26, 2019, and any subsequent filings.
Claims 21-152 have been canceled by preliminary amendment.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-20 are objected to because of the following informalities:  each claim requires "blood treatment" be inserted before "system" to be consistent with the preamble of Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "[a] blood treatment system" in the preamble yet nothing in the body of the claim provides treatment to blood.
Claims 7-9, 11, and 16 disclose a controller that performs a function without disclosing the algorithm to perform that function.  Nothing in the specification or drawings provides the individual sequence steps to perform the algorithm.  "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm." MPEP 2181(II)(B) (cite omitted).  "A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm."  Id.  "[T]he specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer."  Id.  "The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable."  Id.  "The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps …. EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623 (Fed. Cir. 2015) (disagreeing 'that a microprocessor can serve as sufficient structure for a software function if a person of ordinary skill in the art could implement the software function')."  Id.
Claim 9 recites the limitation "a patent fluid volume" yet the limitation is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites data form a class of patients "corresponding" to the patient yet does not define corresponding such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention.
Claim 11 recites the controller storing a function yet a function requires action and an item that is stored does not perform an action rendering the claim indefinite.
Claim 12 is unclear as to how a lookup table performs a function.
Claims 13 and 18 each recite at least one pressure sensor yet Claim 1 from which the claims ultimately depend recites as least two pressure sensors rendering the claims indefinite as to which pressure sensor is meant. 
Claim 14 recites the limitation "treatments" yet the limitation is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites multiple treatments indicate a trend over as single course of treatment rendering the claim indefinite over how multiple treatments may be used during a single course of treatment.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler").
Applicants' claims are directed towards a device.
Regarding Claims 1-19, Bissler discloses a blood treatment system, comprising a machine comprising one or more pumps (Fig. 1, item 14, Paragraph 25 (hereinafter "Pr));a blood circuit in engagement with the one or more pumps (Fig. 1 item 14 (note also blood circuit staring at inlet conduit 16 and extending through to outlet conduit 68), Pr25,35) and having an inlet line and an outlet line for conveying blood to and from a patient, respectively (Fig. 1, items 16, 68, Pr35); at least two pressure sensors in at least one of the inlet line or the outlet line (Fig. 1, items 22, 26, 28, Pr26,27); and a controller (Fig. 1, item 18, Pr25,28,36) configured to control the one or more pumps to convey blood to and from the patient (Fig. 1, items 15, 18, Pr25,36), the controller further configured to use readings of the at least two pressure sensors (Pr27,28) to determine a change over time in a pressure drop across a flow restriction in the blood circuit (Fig. 1, Pr28 (note filter 12 restricts flow causing pressure drop and changes with time)) and perform a function responsive to the change in the pressure drop, the function comprising at least one of: generating a notification (Pr36), adjusting a blood flow rate in the blood circuit, outputting an estimation of a condition of the machine or the patient, or outputting data responsive to said estimation (Pr36).
Additional Disclosures Included:  Claim 2: wherein the controller is configured to sample the pressure drop at multiple times over a period of time comprising a single treatment or multiple treatments and store data responsive thereto (Fig. 2 (note storage), Claim 3: wherein the controller, responsively to said trend, generates a user notification, caution, or alarm, indicating that the trend is exceeding a limit (Pr36).  Claim 4: wherein the inlet line comprises an arterial line (Fig. 1, item 16, Pr24) and the outlet line comprises a venous line (Fig. 1, item 68, Pr33).  Claim 5: wherein the inlet line and the outlet line are connected to an inlet and an outlet, respectively, of a treatment device configured to treat blood (Fig. 1).  Claim 6: wherein the machine is adapted to control a balance of fluid in the patient by regulating a ratio of a total volume of fluid removed from the patient to a total volume of fluid supplied to the patient (Figs. 1, 2, items 18, 94, Pr63 (note use of volume balancing by controller model)).  Claim 7: wherein the controller is programmed to estimate said ratio from said stored data (Pr36,54, see also 112(b) analysis above).  Claim 8: wherein the controller is programmed to estimate said ratio independently of said stored data by using a signal indicating a pump speed, a fluid weight, a flow rate, or a fluid volume (Pr36,54, see also 112(b) analysis above).  Claim 9: wherein the controller calculates a patient fluid volume or a rate of fluid volume loss from said stored data (Pr36,54, see also 112(b) analysis above).  Claim 10: wherein a relationship between viscosity and hematocrit is derived from historical data for the patient or for a class of patients corresponding to the patient (Pr7,50,52,55,65 (note use of viscosity and hematocrit in modeling and control), see also 112(b) analysis above).  Claim 11: wherein the controller stores a function of hematocrit versus viscosity-dependent parameter or hemoglobin versus viscosity, wherein the controller calculates hematocrit or hemoglobin responsively to said function and responsively to the stored data and wherein the controller outputs said hematocrit or Claim 12: wherein the function is a lookup table (Pr55,57).  Claim 13: wherein the at least one pressure sensor includes two pressure sensors upstream and downstream of the flow restriction (Fig. 1, items 22, 26, 28, Pr26,27, see also 112(b) analysis above).  Claim 14: wherein the stored data is stored over multiple treatments for said patient to generate a historical record for said patient (Fig. 2 (note storage), Pr38, see also 112(b) analysis above).  Claim 15: wherein the stored data over said multiple treatments indicates a trend over a course of treatment, said trend being stored over the multiple treatments for said patient to generate a historical record of trends for said patient (Fig. 2 (note storage), Pr38, see also 112(b) analysis above).  Claim 16: wherein the trends are stored as an average or a curve fit to viscosity over time to provide a baseline trend, wherein the baseline trend is compared by said controller to a current trend, and a result of the comparison is output as a signal. (Fig. 2 (note storage), Pr36,38,54, see also 112(b) analysis above).  Claim 17: wherein the controller is configured to output said stored data to a treatment log (Fig. 2, items 82, 84, Pr41).  Claim 18: wherein the at least one pressure sensor includes pressure pods (note incorporation by reference of Burbank, et al., U.S. Publication No. 2014/0018727 in specification (Pr35) admission by Applicants (see MPEP 2129) that pressure pods are anticipated as Burbank discloses pressure pods (Pr51)).  Claim 19: wherein the flow restriction is a length of tubing with a predefined shape and inner diameter, a combination of an orifice and a rigid channel, or a precisely sized port with a shaped inlet and outlet (Fig. 1, item 12).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bissler, et al., U.S. Publication No. 2007/0215545 (hereinafter "Bissler") in view of Kensey, et al., U.S. Patent No. 6,322,524 (hereinafter "Kensey").
Applicants' claim is directed towards a device.
Regarding Claim 20, Bissler discloses the system of Claim 1 except a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer.
Kensey also relates to the control of a blood treatment system and discloses a viscosity sensor, wherein the viscosity sensor draws a sample of blood from said blood circuit and applies the sample to a viscometer (C5/L6-9, C6/L4-21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the blood treatment system disclosed by Bissler with the viscosity sensor disclosed by Kensey because, according to Kensey, the viscometer allows for indirect measurements of circulating blood velocity (C4/L30-34) and provides for evaluating the efficacy of pharmaceuticals (C5/L1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK ORME/Primary Examiner, Art Unit 1779